Citation Nr: 0203669	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  96-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for pre-syncope 
and a respiratory disorder attributable to fume exposure, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister-in-law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from February 1981 
to February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection for a pulmonary condition with pre-syncope 
due to exposure to fumes and assigned a noncompensable 
evaluation.  In April 1996, the RO increased the non-
compensable rating to 10 percent.

In August 1998 and October 2000, the Board remanded the 
veteran's increased rating claim to the RO for further 
evidentiary development.  Following completion of the 
requested development, the RO, in February 2002, returned the 
veteran's case to the Board.  

The Board construes the evidence as raising the issue of 
service connection for a cardiovascular disorder, including 
tachycardia and portal hypertension.  This issue is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected respiratory disorder is 
essentially asymptomatic.  

3.  Episodes of pre-syncope occur on average once per month.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a separate compensable rating 
for the service-connected respiratory disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.14, 4.20, 4.31 Diagnostic Codes 6699-6603 (1996), 
(2001).  

2.  The schedular criteria for a disability evaluation of 
20 percent for the pre-syncope disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 4.20, 
Diagnostic Codes 8999-8914 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records show that the veteran underwent 
several pulmonary function tests in conjunction with 
occupational exposure to polyurethane paint.  During 1988 she 
was seen for pre-syncope and tachycardia associated by her 
with paint and fume exposure.  A June 1989 statement report 
from the Department of the Navy, Disability Evaluation 
System, includes a diagnosis of pre-syncope with a history of 
fume exposure.  It was determined that the veteran was unfit 
for further military service.  The veteran received a 
disability discharge.  

In a claim for workers' compensation in March 1993, the 
veteran reported complaints of difficulty breathing and of a 
very irregular heartbeat after entering the building of her 
place of employment.  It was described as an allergic 
reaction to carpet cleaner.  Once she went outside of the 
building, her symptoms subsided, and she felt normal.  

In February 1995, the veteran underwent a VA general medical 
examination.  At that time she reported having a history of 
pre-syncope and respiratory problems secondary to fume 
exposure.  An examination of the veteran's respiratory system 
was negative.  Neurologically, the veteran had "0" and 
equal deep tendon reflexes.  Chest X-rays were normal.  
Pulmonary function test findings were interpreted as showing 
that the veteran's initial forced expiratory effort was 
suboptimal and that there was mild reduction in the FVC and 
FEV1 of uncertain significance due to a suboptimal effort.  
The diagnosis was pre-syncope and respiratory problem 
secondary to fume exposure in the past.  

In July 1995, the veteran was treated at a private emergency 
room for complaints of tachycardia after inhaling glue fumes 
at work.  An examination, including an electrocardiogram, was 
normal.

In September 1995 the RO granted service connection for a 
pulmonary condition with pre-syncope due to exposure from 
fumes and assigned a noncompensable evaluation, effective 
from November 1994.  The RO assigned this noncompensable 
rating under Diagnostic Codes 6699-6603.  

In April 1996, the veteran presented testimony before a 
hearing officer at the RO.  The veteran testified that an 
attack includes dizziness, a rapid heartbeat, difficulty 
breathing, muscle spasm, and shaking "all over."  She 
stated that these reactions occurred when she was exposed to 
chemical fumes such as paints, nail polish, and ammonia.  The 
veteran testified that these episodes lasted about 20 
minutes.  

In April 1996, the RO increased the non-compensable rating 
for pre-syncope and respiratory disorder to 10 percent, 
effective from November 1994, under Diagnostic Code 8914.

Later in April 1996, the veteran was treated at a private 
facility for complaints of a rapid heartbeat, muscle spasm, 
and shortness of breath after having been exposed to paint 
fumes at work.  The examining physician diagnosed possible 
chemical exposure.  

A VA examination was conducted in May 1996.  At that time the 
veteran reported being allergic to chemical and paint fumes.  
A neurological evaluation was normal.  The examiner diagnosed 
familial migraine headaches aggravated by petroleum fumes.  A 
June 1996 VA computed tomography (CT) scan of the brain was 
normal. June 1996 electroencephalographic findings were 
interpreted as being minimally abnormal due to posterior 
temporal sharp waves.  It was reported that these findings 
may be seen in individuals with migraines.

A hearing was held before a member of the Board sitting at 
the RO in December 1997.  The veteran testified that the 
episodes of her service-connected disability involve a rapid 
heartbeat, shaking, difficulty breathing, and muscle spasm in 
her legs, toes, hands, and fingers when she is exposed to any 
type of chemical. 

The veteran was seen frequently at a VA facility from 1997 to 
1999 for bronchospasms and hyperventilation syndrome.  Her 
symptoms included a rapid heartbeat, shortness of breath, 
tingling in the toes and fingers, and muscle spasm.  During 
1997 she was seen on several occasions for bronchospasms 
unrelated to exposure to allergens.  She was also seen for 
hyperventilation syndrome.  In December 1997, the veteran 
reported that she had had no trouble lately.  In April 1998, 
the veteran reported having had two "attacks" in the past 
month.  The assessment was probable hyperventilation 
syndrome, well controlled.  In January 1999, the veteran was 
seen for hyperventilation syndrome.  The examiner noted that 
October 1997 pulmonary function tests were within normal 
limits.  The veteran reported that since her last visit in 
July 1998 she was doing well.  She was able to control 
symptoms by avoiding triggers.  The assessment was 
hyperventilation syndrome, stable with some improvement since 
her last visit.  She was to continue using albuterol as 
needed.  In July 1999 she reported that her episodes 
consisted of tachycardia, muscle cramping, and occasion 
wheezing.  She occasionally lost consciousness.  The last 
episode was one month ago when her husband was painting 
furniture. 

In February 1999, the veteran underwent a VA respiratory 
examination.  The examination was not completed until 
apparently September 1999, when all test findings were 
received by the examiner. At that time she stated that she 
did not have any pulmonary complaints.  She denied having any 
cough or wheezing.  She stated that she has not had any 
further episodes of wheezing or palpitations since 1989.  She 
was unable to run a half a mile because of dyspnea.  She 
indicated that she had not been doing any exercises and had 
not run since she was discharged from the navy.   A physical 
examination demonstrated equal chest expansion and no 
wheezes.  February and July 1999 chest X-rays were normal.  

Pulmonary function tests completed earlier in February 1999 
showed FVC of 86% of predicted, FEV1 of 91% of predicted, an 
FEV1/FVC of 85% of predicted, a slow vital capacity of 88% of 
predicted, total lung capacity of 85% of predicted, residual 
volume of 73% of predicted, ratio of residual volume to total 
lung capacity of 31, and diffusing capacity of 88% of 
predicted.  Blood gases showed a pH of 7.46, PCO2 of 35, PAO2 
of 108, and a saturation of 97% on room air.  A repeat 
pulmonary function test completed in July 1999 showed FVC of 
91% and a postbronchodilator FVC of 87% with no significant 
change, FEV1 of pretreatment of 90% and a postbronchodilator 
treatment FEV1 of 92% with a 2% change, ratios of FEV1 to FVC 
was 82% (pretreatment) and 88% (post-treatment), and total 
lung capacity of 4.85, DLCO of 101%.  

The impression was normal pulmonary examination with normal 
chest X-rays, normal pulmonary function tests, and normal 
arterial blood gas on room air.  The examiner stated that the 
evaluation demonstrated no evidence of chronic obstructive 
pulmonary disease, reactive airway disease, cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.  

A VA neurological examination was conducted in February 1999.  
At that time she reported that exposure to fumes caused her 
to experience some unusual spells, which included a rapid 
heartbeat, wheezing, tingling in toes and fingers, and 
lightheadedness.  The veteran stated that she has experienced 
loss of consciousness on a couple of occasions.  The veteran 
informed the examiner that her symptoms resolved when she 
removed herself from the area of the fumes.  

A detailed neurological examination demonstrated that all of 
the veteran's systems were within normal limits.  The 
veteran's reflexes were brisk but symmetrical.  A CAT scan 
was normal.  An EEG was abnormal with bitemporal shock waves 
consistent with migraines and some other process.  

The examiner concluded that the veteran has had difficulty 
classifying her spells that her differential diagnosis was 
large, and that, therefore, it is not possible to determine 
at that time what is wrong with her.  The examiner stated 
that the differential diagnosis includes a possible 
migrainous phenomenon without headaches.  The examiner 
provided an impression of hyperventilation, panic attack, 
syncope of cardiac origin, and a seizure disorder.  

The examiner stated that the veteran's episodes of 
dysfunction secondary to fumes generally occurred whenever 
she was exposed to fumes.  On average, these occurrences 
happened approximately once per month.  The examiner noted 
that there did not appear to be significant functional 
limitation associated with this problem.  

A VA neurological examination was conducted in November 1999.  
At that time she complained of "strange spells" dating back 
to 1987 when she was exposed to fumes while working as a 
painter in the Navy.  She described her initial in-service 
reaction to these fumes as involving a racing heart, passing 
out, and some type of muscle spasm.  She explained that, 
currently, she had reactions to fumes on specific occasions, 
mainly on exposure to paints, hair polish, and other similar 
solvents.  

The examination showed that the veteran was alert, oriented 
and attentive with a normal mental state.  There was no neck 
or head tenderness. Pupils were equal, round, reactive to 
light and accommodation.  Extraocular movents were free 
without ptosis, strabismus, and nystagmus.  The fields were 
full and the fundi were normal.  Motor and sensory divisions 
were intact.  There was no facial weakness.  The cranial 
nerves were normal.  Motor examination revealed normal bulk, 
tone, and strength throughout with no abnormal movement.  The 
reflexes were equal and the toes downgoing.  Cerebellar 
testing, sensory testing, and gait testing were normal.  The 
examiner stated that having the veteran hyperventilate 
reproduced many of her symptoms. The diagnosis was 
hyperventilation.  

A VA psychiatric examination was conducted in December 1999.  
Following the examination the examiner stated that the 
evaluation was essentially unremarkable and no diagnosis was 
given.

The veteran was seen at a VA outpatient on several occasions 
during 1999 and 2000.  In October 1999 the allergy clinic 
indicated cardiology had diagnosed pulmonary hypertension.  
When seen at the cardiology clinic in February 2000 it was 
reported that she had not had any recent episodes of 
exposure.

Analysis

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In this regard the Board finds that 
statement of the case and the supplemental statements of the 
case informed the veteran of the evidence needed to 
substantiate her claim.  Also, the RO notified the veteran of 
the contents of the VCAA in a November 2001 letter.  As such, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  A review of 
the claims folder indicates that the RO has obtained the 
veteran's service medical records and all pertinent 
post-service medical reports identified by the veteran.  Also 
she has been accorded several relevant VA examinations and 
participated in hearings.  The RO notified her of the VCAA in 
a letter dated in November 2001.  Consequently, the Board 
finds that the requirements of the VCAA and its implementing 
regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §4.20.

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2001).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In the present case, the veteran's service-connected 
disability, which is characterized as pre-syncope and a 
respiratory disorder attributable to fume exposure, represent 
different and distinct bodily functions.  The veteran's 
pre-syncope involves her state of consciousness, a 
neurological condition, while the other portion of this 
service-connected disability involves her respiratory system.  
As such, the Board concludes that separate ratings for the 
veteran's service-connected pre-syncope and the respiratory 
disorder attributable to fume exposure are warranted under 
separate diagnostic codes.  The Board further finds, based on 
review of the April 1996 supplemental statement of the case, 
that the 10 percent rating was assigned for the pre-syncope 
disorder under Diagnostic Codes 8999-8914.  Thus, the 
respiratory disorder is rated as non-compensable.

The veteran's statements describing the symptoms of her 
service-connected pre-syncope and a respiratory disorder 
attributable to fume exposure are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Increased Rating for Pre-syncope Disorder

The pre-syncope disorder is rated analogous to Diagnostic 
Code 8914, which provides for the evaluation of psychomotor 
epilepsy.  Psychomotor epilepsy is rated according to the 
general rating formula for seizure disorders as either major 
or minor seizures, depending on the frequency and specific 
manifestations of the seizure activity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8914 (2001).  According to this Diagnostic 
Code, minor seizures are characterized by brief and transient 
episodes of random motor movements, hallucinations, 
perceptual illusions, abnormalities of thinking, memory or 
mood, or autonomic disturbances.  Major seizures are 
characterized by automatic states and/or generalized 
convulsions with unconsciousness.  See, 38 C.F.R. Part 4, 
Diagnostic Code 8914.  

Under this formula, a 10 percent rating is warranted when 
there is a confirmed diagnosis of epilepsy with a history of 
seizures.  A 20 percent rating is warranted when at least one 
major seizure has occurred in the last two years or when at 
least two minor seizures have occurred in the last six 
months.  A 40 percent disability evaluation is warranted when 
there has been at least one major seizure in the last 6 
months or two in the last year.  A 40 percent rating is also 
warranted for five to eight minor seizures weekly.

When continuous medication is shown to be necessary for the 
control of epilepsy, the minimum evaluation will be 
10 percent.  This rating will not be combined with any other 
rating for epilepsy.  See, 38 C.F.R. Part 4, Note 1 following 
General Rating Formula for Major and Minor Epileptic 
Seizures, preceding Diagnostic Code 8912.  In the presence of 
major and minor seizures, the predominate type will be rated.  
See, 38 C.F.R. Part 4, Note 2 following General Rating 
Formula for Major and Minor Epileptic Seizures, preceding 
Diagnostic Code 8912.  There will be no distinction between 
diurnal and nocturnal major seizures.  See, 38 C.F.R. Part 4, 
Note 3 following General Rating Formula for Major and Minor 
Epileptic Seizures, preceding Diagnostic Code 8912.  

In this regard, the Board notes that the recent medical 
evidence indicates that the veteran's service-connected 
pre-syncope is manifested by complaints of shortness of 
breath, wheezing, a rapid heartbeat, dizziness, 
lightheadedness, muscle spasm, shaking "all over," as well 
as tingling in toes and fingers.  She has indicated that on a 
couple of occasions she has lost consciousness.  Based on 
these symptoms, the Board finds that the veteran's 
pre-syncope episodes is analogous to minor seizures. 
38 C.F.R. Part 4, Diagnostic Code 8914. 

In this regard during the February 1999 VA neurological 
examination, the examiner indicated that, on average, her 
pre-syncope episodes occur once per month.  Also, in July 
1999 at the VA outpatient clinic she indicated that her most 
recent attack was the prior month.  The Board finds the 
veteran's medical history credible.  As such, the Board 
concludes that, a 20 percent disability rating is warranted.  
38 C.F.R. Part 4, Diagnostic Codes 8914 

However, the current evidence of record does not demonstrate 
that rating in excess of 20 percent is warranted.  The 
medical evidence of record does not show that the veteran 
experiences pre-syncope episodes which are the equivalent to 
an average of at least five to eight minor seizures weekly or 
at least one major pre-syncope episode in the last six months 
or two in the last year. 

Also, the Board finds that the currently assigned schedular 
rating of 20 percent is the highest rating warranted during 
the appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Increased Rating for a Respiratory Disorder

The respiratory disorder attributable to fume exposure is 
rated analogous to Diagnostic Code 6603, which rates 
impairment resulting from pulmonary emphysema.  During the 
course of the appeal, the schedular criteria by which 
pulmonary disabilities are rated changed.  See 61 Fed. Reg. 
46720 (Sept. 11, 1996), as codified at 38 C.F.R. Part 4, 
Diagnostic Code 6603 (2001).  The new criteria became 
effective on October 7, 1996.  Therefore, adjudication of the 
veteran's rating claim for her service-connected respiratory 
disorder must include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id. 

Under the new schedular criteria, evidence that forced 
expiratory volume in one second (FEV-1) falls between 71% and 
80% of the predicted value, that the ratio of FEV in one 
second to forced vital capacity (FEV-1/FVC) falls between 71% 
and 80%, or that the diffusion capacity of the lung for 
carbon monoxide by single breath method (DLCO (SB)) falls 
between 66% to 80% of predicted will result in the assignment 
of a 10 percent disability evaluation.  

The pertinent criteria in effect prior to October 7, 1996 
provides for a 10 percent rating when pulmonary emphysema is 
mild, with evidence of ventilatory impairment on pulmonary 
function tests and/or definite dyspnea on prolonged exertion.  
The next higher rating of 30 percent required evidence of 
moderate pulmonary emphysema, with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on level surface and with pulmonary function tests 
consistent with findings of moderate emphysema.  38 C.F.R. 
Part 4, Code 6603 (1996).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  

To summarize, the veteran has indicated that one of the 
symptoms associated with her attacks is shortness of breath.  
However, the VA examination in February 1995 and the February 
1999 respiratory examination showed no abnormality of the 
lungs. During the VA respiratory examination in February 1999 
she indicated that she was unable to run a half a mile due to 
dyspnea.  However, she further indicated that she had not 
attempted to run in over nine years.  Additionally, she 
denied any current pulmonary complaints.  Also, the examiner 
stated that there was no evidence of any chronic obstructive 
pulmonary disease or reactive airway disease.  Furthermore 
chest x-rays and pulmonary function tests conducted during 
the appeal period were within the range of normal.  The 
evidence does not confirm the presence of definite dyspnea on 
prolonged exertion

After reviewing the evidence the Board finds that the degree 
of impairment resulting from the service connected 
respiratory disorder does not satisfy the criteria for a 10 
percent rating under the old or revised rating criteria. 
Accordingly the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  The Board finds 
that at no time during the appeal period has a separate and 
compensable schedular rating been warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to a separate 20 percent evaluation for 
service-connected pre-syncope is granted, subject to the 
provisions governing the payment of monetary benefits.  

Entitlement to a separate compensable evaluation for the 
service-connected respiratory disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

